This cause having been put on the list of issues to be tried by a struck jury, the plaintiff now declined trying the same, whereupon the defendant moved for a rule for security for costs, the plaintiff living out of the state.
This was opposed by the plaintiff’s counsel, who alleged that such a rule could not legally be granted, and more particularly at this late stage of the cause.
The court declared, that the more modern authorities warranted the entering of such a rule, (r Term Rep. 267, 362. 4 Burr. 1177. 2 Term. Rep. 491.)
The\ e is a much stronger necessity for this practice in Pennsylvania than in England, where the parties regularly pay for the services of the different officers as they proceed in the suit. The application for such a rule is never too late, unless *177] it goes *to procure delay; as if the plaintiff was ready now to try the action, and the defendant had moved for the rule at this term previous tp the trial, there the court would reject the application; but as the plaintiff will not in the principal case be delayed, the rule must be entered, that the plaintiff do give security for costs by the next term, or non pros.
Mr. Moylan pro qtier.
Mr. S. Revy pro def.